
	
		II
		Calendar No. 581
		109th CONGRESS
		2d Session
		S. 1838
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2005
			Mr. Voinovich (for
			 himself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			August 3, 2006
			Reported by Ms. Collins,
			 with amendments
		
		A BILL
		To provide for the sale, acquisition, conveyance, and
		  exchange of certain real property in the District of Columbia to facilitate the
		  utilization, development, and redevelopment of such property, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal and District of Columbia
			 Government Real Property Act of 2005.
		2.Congressional reports
			 and reversion
			(a)District of
			 ColumbiaNot later than January 31 of each year, the Mayor of the
			 District of Columbia shall report to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Government Reform, the
			 Committee on Energy and Commerce, and the Committee on Transportation and
			 Infrastructure of the House of Representatives on the use and development
			 during the previous year of land transferred pursuant to this Act.
			(b)Government
			 Accountability OfficeNot later than January 31 of each even
			 numbered year, the Government Accountability Office shall report to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Government Reform, the Committee on Energy and Commerce, and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 on—
				(1)the
			 use and development during the previous 2 years of land transferred pursuant to
			 this Act; and
				(2)how
			 such use and development complies with the Anacostia Waterfront Initiative
			 Framework Plan.
				(c)SunsetThis
			 section shall expire 10 years after the date of enactment of this Act.
			IReal
			 property conveyances between the general services administration and the
			 District of Columbia
			101.Exchange of
			 title over reservation 13 and certain other properties
				(a)Conveyance of
			 properties
					(1)In
			 generalOn the date on which the District of Columbia conveys to
			 the Administrator of General Services all right, title, and interest of the
			 District of Columbia in the property described in subsection (c), the
			 Administrator shall convey to the District of Columbia all right, title, and
			 interest of the United States in—
						(A)U.S. Reservation
			 13, subject to the conditions described in subsection (b); and
						(B)Old Naval
			 Hospital.
						(2)Properties
			 definedIn this section—
						(A)the term
			 U.S. Reservation 13 means that parcel of land in the District of
			 Columbia consisting of the approximately 66 acres which is bounded on the north
			 by Independence Avenue Southeast, on the west by 19th Street Southeast, on the
			 south by G Street Southeast, and on the east by United States Reservation 343,
			 and being the same land described in the Federal transfer letter of October 25,
			 2002, from the United States to the District of Columbia, and subject to
			 existing matters of record; and
						(B)the term
			 Old Naval Hospital means the property in the District of Columbia
			 consisting of Square 948 in its entirety, together with all the improvements
			 thereon.
						(b)Conditions for
			 conveyance of reservation 13As a condition for the conveyance of
			 U.S. Reservation 13 to the District of Columbia under this section, the
			 District of Columbia shall agree—
					(1)to set aside a
			 portion of the property for the extension of Massachusetts Avenue Southeast and
			 the placement of a potential commemorative work to be established pursuant to
			 chapter 89 of title 40, United States Code, at the terminus of Massachusetts
			 Avenue Southeast (as so extended) at the Anacostia River;
					(2)to convey all
			 right, title, and interest of the District of Columbia in the portion set aside
			 under paragraph (1) to the Secretary of the Interior (acting through the
			 Director of the National Park Service) at such time as the Secretary may
			 require, if a commemorative work is established in the manner described in
			 paragraph (1);
			 and
					(3)to permit the
			 Court Services and Offender Supervision Agency for the District of Columbia to
			 continue to occupy a portion of the property consistent with the requirements
			 of the District of Columbia Appropriations Act, 2002 (Public Law 107–96; 115
			 Stat. 931);
			 and
					(4)to develop the property
			 consistent with the Anacostia Waterfront Corporation's Master Plan for
			 Reservation 13 (also known as the Hill East Waterfront).
			 
					(c)District of
			 Columbia property to be conveyed to the AdministratorThe
			 property described in this subsection is the real property consisting of
			 Building Nos. 16, 37, 38, 118, and 118–A and related improvements, together
			 with the real property underlying those buildings and improvements, on the West
			 Campus of Saint Elizabeths Hospital, as described in the quitclaim deed of
			 September 30, 1987, by and between the United States and the District of
			 Columbia and recorded in the Office of the Recorder of Deeds of the District of
			 Columbia on October 7, 1987.
				(d)Limitation on
			 environmental liabilityNotwithstanding any other provision of
			 law—
					(1)the District of Columbia shall not
			 be responsible for any environmental liability, response action, remediation,
			 corrective action, damages, costs, or expenses associated with the property for
			 which title is conveyed to the Administrator of General Services under this
			 section; and
					(2)all environmental liability,
			 responsibility, remediation, damages, costs, and expenses as required by
			 applicable Federal, State and local law, including the Comprehensive
			 Environmental Response, Compensation and Liability Act (42 U.S.C. 9601 et
			 seq.), the Federal Water Pollution Control
			 Act (known as Clean Water Act) (33 U.S.C. 1251 et seq.), the
			 Clean Air Act (42 U.S.C. 7401 et
			 seq.), the Solid Waste Disposal Act
			 (42 U.S.C. 6901 et seq.), the Rivers and Harbors Act (33 U.S.C. 540 et seq.),
			 the Toxic Substances Control Act (15
			 U.S.C. 2601, et seq.), and the Oil Pollution Act (33 U.S.C. 2701 et seq.) for
			 such property shall be borne by the United States, which shall conduct all
			 environmental activity with respect to such properties, and bear any and all
			 costs and expenses of any such activity.
					102.Termination of
			 claims
				(a)In
			 generalNotwithstanding any other provision of law, the United
			 States is not required to perform, or to reimburse the District of Columbia for
			 the cost of performing, any of the following services:
					(1)Repairs or
			 renovations pursuant to section 4(f) of the Saint Elizabeths Hospital and
			 District of Columbia Mental Health Services Act (24 U.S.C. 225b(f); sec.
			 44–903(f), D.C. Official Code).
					(2)Preservation,
			 maintenance, or repairs pursuant to a use permit executed on September 30,
			 1987, under which the United States (acting through the Secretary of Health and
			 Human Services) granted permission to the District of Columbia to use and
			 occupy portions of the Saint Elizabeths Hospital property known as the
			 West Campus.
					(3)Mental health
			 diagnostic and treatment services for referrals as described in section 9(b) of
			 the Saint Elizabeths Hospital and District of Columbia Mental Health Services
			 Act (24 U.S.C. 225g(b); sec. 44–908(b), D.C. Official Code), but only with
			 respect to services provided on or before the date of the enactment of this
			 Act.
					(b)Effect on
			 pending claimsAny claim of the District of Columbia against the
			 United States for the failure to perform, or to reimburse the District of
			 Columbia for the cost of performing, any service described in subsection (a)
			 which is pending as of the date of the enactment of this Act shall be
			 extinguished and terminated.
				IIStreamlining
			 management of properties located in the District of Columbia
			201.Transfer of
			 administrative jurisdiction over certain properties
				(a)Transfer of
			 administrative jurisdiction from District of Columbia to United States
					(1)In
			 generalAdministrative jurisdiction over each of the following
			 properties (owned by the United States and as depicted on the Map) is hereby
			 transferred, subject to the terms in this subsection, from the District of
			 Columbia to the Secretary of the Interior for administration by the
			 Director:
						(A)An unimproved
			 portion of Audubon Terrace Northwest, located east of Linnean Avenue Northwest,
			 that is within U.S. Reservation 402 (National Park Service property).
						(B)An unimproved
			 portion of Barnaby Street Northwest, north of Aberfoyle Place Northwest, that
			 abuts U.S. Reservation 545 (National Park Service property).
						(C)A portion of
			 Canal Street Southwest, and a portion of V Street Southwest, each of which
			 abuts U.S. Reservation 467 (National Park Service property).
						(D)Unimproved
			 streets and alleys at Fort Circle Park located within the boundaries of U.S.
			 Reservation 497 (National Park Service property).
						(E)An unimproved
			 portion of Western Avenue Northwest, north of Oregon Avenue Northwest, that
			 abuts U.S. Reservation 339 (National Park Service property).
						(F)An unimproved
			 portion of 17th Street Northwest, south of Shepherd Street Northwest, that
			 abuts U.S. Reservation 339 (National Park Service property).
						(G)An unimproved
			 portion of 30th Street Northwest, north of Broad Branch Road Northwest, that is
			 within the boundaries of U.S. Reservation 515 (National Park Service
			 property).
						(H)Subject to
			 paragraph (2), lands over I–395
			 at
			 Washington Avenue Southwest bordered by Washington Street Southwest, 2nd
			 Street Southwest, and the C Street Southwest ramps to
			 I–295.
						(I)A portion of U.S.
			 Reservation 357 at Whitehaven Parkway Northwest, previously transferred to the
			 District of Columbia in conjunction with the former proposal for a residence
			 for the Mayor of the District of Columbia.
						(2)Use of certain
			 property for memorialIn the case of the property for which
			 administrative jurisdiction is transferred under paragraph (1)(H), the property
			 shall be used as the site for the establishment of a memorial to honor disabled
			 veterans of the United States Armed Forces authorized to be established by the
			 Disabled Veterans’ LIFE Memorial Foundation by Public Law 106–348 (114
			 Stat. 1358; 40 U.S.C. 8903 note), except
			 that the District of Columbia shall retain administrative jurisdiction over the
			 subsurface area beneath the site for the tunnel, walls, footings, and related
			 facilitiesStat. 1358; 40 U.S.C. 8903 note), except
			 that—
						(A)the District of Columbia
			 shall retain administrative jurisdiction over the subsurface area beneath the
			 site for the tunnel, walls, footings, and related facilities;
						(B)C Street Southwest
			 between 2nd Street Southwest and Washington Street Southwest shall not be
			 constructed without the approval of the Architect of the Capitol; and
						(C)a walkway shall be
			 included across the memorial site between 2nd Street Southwest and Washington
			 Street Southwest.
						(3)Additional
			 transferAdministrative jurisdiction over the parcel bordered by
			 2nd Street Southwest, the C Street Southwest ramp to I–295, the D Street
			 Southwest ramp to I–395, and I–295 is transferred as follows:
						(A)The
			 northernmost 0.249 acres are transferred to the Secretary of Interior who
			 shall, subject to the approval of the Architect of the Capitol, landscape the
			 property or use it for special needs parking for the memorial.
						(B)The
			 southernmost 0.457 acres are transferred to the Architect of the
			 Capitol.
						The
			 District of Columbia shall retain administrative jurisdiction over the
			 subsurface area beneath the sites described in subparagraphs (A) and (B) for
			 the tunnel, walls, footings, and related facilities.(b)Transfer of
			 administrative jurisdiction from United States to District of
			 ColumbiaAdministrative jurisdiction over the following property
			 owned by the United States and depicted on the Map is hereby transferred from
			 the Secretary to the District of Columbia for administration by the District of
			 Columbia:
					(1)A portion of U.S.
			 Reservation 451.
					(2)A portion of U.S.
			 Reservation 404.
					(3)U.S. Reservations
			 44, 45, 46, 47, 48, and 49.
					(4)U.S. Reservation
			 251.
					(5)U.S. Reservation
			 8.
					(6)U.S. Reservations
			 277A and 277C.
					(7)Portions of U.S.
			 Reservation 470.
					(c)Effective
			 dateThe transfers of administrative jurisdiction under this
			 section shall take effect on the date of the enactment of this Act.
				202.Exchange of
			 title over certain properties
				(a)Conveyance of
			 title
					(1)In
			 generalOn the date on which the District of Columbia conveys to
			 the Secretary all right, title, and interest of the District of Columbia in
			 each of the properties described in subsection (b) for use as described in such
			 subsection, the Secretary shall convey to the District of Columbia all right,
			 title, and interest of the United States in each of the properties described in
			 subsection (c).
					(2)Administration
			 by National Park ServiceThe properties conveyed by the District
			 of Columbia to the Secretary under this section shall be administered by the
			 Director upon conveyance.
					(b)Properties to
			 be conveyed to the Secretary; useThe properties described in
			 this subsection and their uses are as follows (as depicted on the Map):
					(1)Lovers Lane
			 Northwest, abutting U.S. Reservation 324, for the closure of a one-block long
			 roadway adjacent to Montrose Park.
					(2)Needwood,
			 Niagara, and Pitt Streets Northwest, within the Chesapeake and Ohio Canal
			 National Historical Park, for the closing of the rights-of-way now occupied by
			 the Chesapeake and Ohio Canal.
					(c)Properties to
			 be conveyed to the District of ColumbiaThe properties described
			 in this subsection are as follows (as depicted on the Map):
					(1)U.S. Reservation
			 17A.
					(2)U.S. Reservation
			 484.
					(3)U.S. Reservations
			 243, 244, 245,
			 and 247247,and
			 248.
					(4)U.S. Reservations
			 128, 129, 130, 298, and 299.
					(5)Portions of U.S.
			 Reservations 343D and 343E.
					(6)U.S. Reservations
			 721, 722, and 723.
					203.Conveyance of
			 United States Reservation 174
				(a)Conveyance;
			 useIf the District of Columbia enacts a final plan for the
			 development of the former Convention Center Site which meets the requirements
			 of subsection (b)—
					(1)the Secretary
			 shall convey all right, title, and interest of the United States in U.S.
			 Reservation 174 (as depicted on the Map) to the District of Columbia upon the
			 enactment of such plan; and
					(2)the District
			 shall use the property so conveyed in accordance with such plan.
					(b)Requirements
			 for development planThe plan for the development of the former
			 Convention Center Site meets the requirements of this subsection if—
					(1)the plan is
			 developed through a public process;
					(2)during the
			 process for the development of the plan, the District of Columbia considers at
			 least one version of the plan under which
			 the entire portion of U.S. Reservation
			 174 which is set aside asU.S. Reservation 174 is set aside as
			 public open space as of the date of the enactment of this Act
			 shall continue to be set aside as open space (including a version under which
			 facilities are built under the surface of such portion); and
					(3)not less than
			 11/4 acres of the former Convention Center Site are set
			 aside for public open space under the
			 plan.
					(c)Former
			 Convention Center Site definedIn this section, the former
			 Convention Center Site means the parcel of land in the District of
			 Columbia which is bounded on the east by 9th Street Northwest, on the north by
			 New York Avenue Northwest, on the west by 11th Street Northwest, and on the
			 south by H Street Northwest.
				204.Conveyance of
			 portion of rfk stadium site for educational purposesSection 7 of the District of Columbia
			 Stadium Act of 1957 (sec. 3–326, D.C. Official Code) is amended by adding at
			 the end the following new subsection:
				
					(e)(1)Upon receipt of a
				written description from the District of Columbia of a parcel of land
				consisting of not more than 15 contiguous acres (hereafter in this subsection
				referred to as the described parcel), with the longest side of
				the described parcel abutting one of the roads bounding the property, within
				the area designated D on the revised map entitled Map to
				Designate Transfer of Stadium and Lease of Parking Lots to the District
				and bound by Oklahoma Avenue Northeast, Benning Road Northeast, the Metro line,
				and Constitution Avenue Northeast, and a long-term lease executed by the
				District of Columbia that is contingent upon the Secretary’s conveyance of the
				described parcel and for the purpose consistent with this paragraph, the
				Secretary shall convey all right, title, and interest in the described parcel
				to the District of Columbia for the purpose of siting, developing, and
				operating an educational institution for the public welfare, with first
				preference given to a pre-collegiate public boarding school.
						(2)Upon conveyance
				under paragraph (1), the portion of the stadium lease that affects the
				described parcel and all the conditions associated therewith shall terminate,
				the described parcel shall be removed from the Map to Designate Transfer
				of Stadium and Lease of Parking Lots to the District, and the long-term
				lease described in paragraph (1) shall take effect
				immediately.
						.
			IIIPoplar
			 Point
			301.Conveyance of
			 Poplar Point to District of Columbia
				(a)ConveyanceUpon
			 certification by the Secretary of the Interior (acting through the Director)
			 that the District of Columbia has adopted a land-use plan for Poplar Point
			 which meets the requirements of section 302, the Director shall convey to the
			 District of Columbia all right, title, and interest of the United States in
			 Poplar Point, in accordance with this title.
				(b)Withholding of
			 existing facilities and properties of National Park Service from initial
			 conveyanceThe Director shall withhold from the conveyance made
			 under subsection (a) the facilities and related property (including necessary
			 easements and utilities related thereto) which are occupied or otherwise used
			 by the National Park Service in Poplar Point
			 prior to the adoption of the land-use
			 plan referred to in subsection (a), as identified in such land-use plan in
			 accordance with section 302(c).until such terms for
			 conveyance are met under section 303.
				(c)Deed restriction for
			 park purposesThe deed for the conveyance of Poplar Point
			 provided for in subsection (a) shall include a restriction requiring that 70
			 acres be maintained for park purposes in perpetuity, as identified in the land
			 use plan required under section 302. Any person (including an individual or
			 public entity) shall have standing to enforce the requirement.
			 
				302.Requirements
			 for Poplar Point land-use plan
				(a)In
			 generalThe land-use plan for Poplar Point meets the requirements
			 of this section if the plan includes each of the following elements:
					(1)The plan provides
			 for the reservation of a portion of Poplar Point for park purposes, in
			 accordance with subsection (b).
					(2)The plan provides
			 for the identification of existing facilities and related properties of the
			 National Park Service, and the relocation of the National Park Service to
			 replacement facilities and related properties, in accordance with subsection
			 (c).
					(3)Under the plan,
			 at least two sites within the areas designated for park purposes are set aside
			 for the placement of potential commemorative works to be established pursuant
			 to chapter 89 of title 40, United States Code, and the plan includes a
			 commitment by the District of Columbia to convey back those sites to the
			 National Park Service at the appropriate time, as determined by the
			 Secretary.
					(4)To the greatest
			 extent practicable, the plan is consistent with the Anacostia Waterfront
			 Framework Plan referred to in section 103 of the Anacostia Waterfront
			 Corporation Act of 2004 (sec. 2–1223.03, D.C. Official Code).
					(b)Reservation of
			 areas for park purposesThe plan shall identify a portion of
			 Poplar Point consisting of not fewer than 70 acres (including wetlands) which
			 shall be reserved for park purposes and shall require such portion to be
			 reserved for such purposes in perpetuity, and shall provide that any person
			 (including an individual or a public entity) shall have standing to enforce the
			 requirement..
				(c)Identification
			 of existing and replacement facilities and properties for National Park
			 Service
					(1)Identification
			 of existing facilitiesThe plan shall identify the facilities and
			 related property (including necessary easements and utilities related thereto)
			 which are occupied or otherwise used by the National Park Service in Poplar
			 Point prior to the adoption of the plan.
					(2)Relocation to
			 replacement facilities
						(A)In
			 generalTo the extent that the District of Columbia and the
			 Director determine jointly that it is no longer appropriate for the National
			 Park Service to occupy or otherwise use any of the facilities and related
			 property identified under paragraph (1), the plan shall—
							(i)identify other
			 suitable facilities and related property (including necessary easements and
			 utilities related thereto) in the District of Columbia to which the National
			 Park Service may be relocated;
							(ii)provide that the
			 District of Columbia shall take such actions as may be required to carry out
			 the relocation, including preparing the new facilities and properties and
			 providing for the transfer of such fixtures and equipment as the Director may
			 require; and
							(iii)set forth a
			 timetable for the relocation of the National Park Service to the new
			 facilities.
							(B)Restriction on
			 use of property reserved for park purposesThe plan may not
			 identify any facility or property for purposes of this paragraph which is
			 located on any portion of Poplar Point which is reserved for park purposes in
			 accordance with subsection (b).
						(3)Consultation
			 requiredIn developing each of the elements of the plan which are
			 required under this subsection, the District of Columbia shall consult with the
			 Director.
					303.Conveyance of
			 replacement facilities and properties for National Park Service
				(a)Conveyance of
			 facilities and related propertiesUpon certification by the
			 Director that the facilities and related property to which the National Park
			 Service is to be relocated under the land-use plan under this title (in
			 accordance with section 302(c)) are ready to be occupied or used by the
			 National Park Service—
					(1)the District of
			 Columbia shall convey to the Director all right, title, and
			 interest,
			 at no cost, in the facilities and related property (including
			 necessary easements and utilities related thereto) to which the National Park
			 Service is to be relocated (without regard to whether such facilities are
			 located in Poplar Point); and
					(2)the Director
			 shall convey to the District of Columbia all, right, title, and interest in the
			 facilities and related property which were withheld from the conveyance of
			 Poplar Point under section 301(b) and from which the National Park Service is
			 to be relocated.
					(b)Restriction on
			 construction projects pending certification of facilities
					(1)In
			 generalThe District of Columbia may not initiate any
			 construction project with respect to Poplar Point until the Director makes the
			 certification referred to in subsection (a).
					(2)Exception for
			 projects required to prepare facilities for occupation by National Park
			 ServiceParagraph (1) shall not apply with respect to any
			 construction project required to ensure that the facilities and related
			 property to which the National Park Service is to be relocated under the
			 land-use plan under this title (in accordance with section 302(c)) are ready to
			 be occupied by the National Park Service.
					304.Poplar Point
			 definedIn this title,
			 Poplar Point means the parcel of land in the District of
			 Columbia which is owned by the United States and which is under the
			 administrative jurisdiction of the District of Columbia or the Director on the
			 day before the date of enactment of this Act, and which is bounded on the north
			 by the Anacostia River, on the northeast by and inclusive of the southeast
			 approaches to the 11th Street bridges, on the southeast by and inclusive of
			 Route 295, and on the northwest by and inclusive of the Frederick Douglass
			 Memorial Bridge approaches to Suitland Parkway, as depicted on the Map.
			IVGeneral
			 provisions
			401.DefinitionsIn this Act, the following definitions
			 apply:
				(1)The term
			 Administrator means the Administrator of General Services.
				(2)The term
			 Director means the Director of the National Park Service.
				(3)The term
			 Map means the map entitled Transfer and Conveyance of
			 Properties in the District of Columbia, numbered 869/80460, and dated
			 July 2005, which shall be kept on file in the appropriate office of the
			 National Park Service.
				(4)The term park
			 purposes means landscaped areas, pedestrian walkways, bicycle trails,
			 seating, open-sided shelters, natural areas, recreational use areas, and
			 memorial sites reserved for public use.
				(4)(5) The term
			 Secretary means the Secretary of the Interior.
				402.Limitation on
			 environmental liabilityNotwithstanding any other provision of
			 law—
				(1)the United States shall not be
			 responsible for any environmental liability, response action, remediation,
			 corrective action, damages, costs, or expenses associated with any property for
			 which title is conveyed to the District of Columbia under this Act or any
			 amendment made by this Act; and
				(2)all environmental liability,
			 responsibility, remediation, damages, costs, and expenses as required by
			 applicable Federal, state and local law, including the Comprehensive
			 Environmental Response, Compensation and Liability Act (42 U.S.C. 9601 et
			 seq.), the Federal Water Pollution Control
			 Act (known as Clean Water Act) (33 U.S.C. 1251 et seq.), the
			 Clean Air Act (42 U.S.C. 7401 et
			 seq.), the Solid Waste Disposal Act
			 (42 U.S.C. 6901 et seq.), the Rivers and Harbors Act (33 U.S.C. 540 et seq.),
			 the Toxic Substances Control Act (15
			 U.S.C. 2601, et seq.), and the Oil Pollution Act (33 U.S.C. 2701 et seq.) for
			 any such property shall be borne by the District of Columbia, which shall
			 conduct all environmental activity with respect to such properties, and bear
			 any and all costs and expenses of any such activity.
				403.Limitation on
			 costsThe United States shall
			 not be responsible for paying any costs and expenses incurred by the District
			 of Columbia or any other parties at any time in connection with effecting the
			 provisions of this Act or any amendment made by this Act, including costs and
			 expenses associated with surveys, zoning, land-use processes, transfer taxes,
			 recording taxes, recording fees, as well as the costs associated with the
			 relocation of the National Park Service to replacement facilities required
			 under the land-use plan for Poplar Point described in section 302(c)(2).
			402.Limitation on
			 costsThe United States shall
			 not be responsible for paying any costs and expenses, other than costs and
			 expenses related to or associated with environmental liabilities or cleanup
			 actions provided under law, which are incurred by the District of Columbia or
			 any other parties at any time in connection with effecting the provisions of
			 this Act or any amendment made by this Act.
			403.Authorization of
			 parties to enter into contractsAn officer or employee of the United States
			 or the District of Columbia may contract for payment of costs or expenses
			 related to any properties conveyed under quitclaim deed under this Act or any
			 amendment made by this Act.
			404.No effect on
			 compliance with environmental lawsNothing in this Act or any amendment made by
			 this Act may be construed to affect or limit the application of or obligation
			 to comply with any environmental law, including section 120(h) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9620(h)).
			404405.Deadline for
			 provision of deeds and related documentsWith respect to each property conveyed under
			 this Act or any amendment made by this Act, the Mayor of the District of
			 Columbia, the Administrator, or the Secretary (as the case may be) shall
			 execute and deliver a quitclaim deed or prepare and record a transfer plat, as
			 appropriate, not later than 6 months after the property is conveyed.
			
	
		August 3, 2006
		Reported with amendments
	
